ORDER

PER CURIAM.
Kevin Hammerschmidt (“Movant”) appeals from the judgment of the Circuit Court of Montgomery County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant asserts that the motion court clearly erred in denying his claim that his plea counsel was ineffective by failing to ensure that the plea agreement on the record at Mov-*101ant’s guilty plea hearing contained a resolution of all allegations against Movant. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).